In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-557 CR

____________________


GREG ERWIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01245




MEMORANDUM OPINION

	On October 15, 2007, the trial court sentenced Greg Erwin on a conviction for
burglary of a building.  Erwin filed a notice of appeal on November 1, 2007.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On November 7, 2007, we notified the parties that we would dismiss the appeal 
unless the trial court filed an amended certification within thirty days of the date of the notice
and made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.


  
								STEVE McKEITHEN
								         Chief Justice


Opinion Delivered December 19, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.